Citation Nr: 1037265	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. A.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The issue of entitlement to compensation under the 
provisions 38 U. S. C. 1151 has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's active military service extended from January 1946 
to July 1947.  He died in December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In June 2007, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  The hearing transcript is 
in the claims folder.  Entitlement based on VA negligence, that 
is under the provisions of Section 1151 of Title 38, United 
States Code, was the primary focus of the hearing testimony.  In 
December 2007, the Board noted that the AOJ had not adjudicated a 
claim for death benefits under 38 U.S.C. § 1151 and that matter 
was referred to the AOJ for appropriate disposition.  Review of 
the file does not show any action on this claim.  Consequently, 
the Board again refers it to the AOJ.  

In December 2007, the Board denied improved death pension 
benefits.  It was also noted that the record did not contain a 
notice of disagreement with the July 2003 RO decision that denied 
benefits under the provisions of 38 U.S.C. § 1318, so those 
matters are not within the jurisdiction of the Board.  

In December 2007 the Board remanded the case for the agency of 
original jurisdiction (AOJ) to send the appellant proper notice 
as required by the Veterans Claims Assistance Act of 2000 (VCAA), 
as well as applicable regulations and case law.  Contrary to the 
remand instructions, the letter was not sent to the appellant, 
but to "J. DOE."  Because the letter was sent to the wrong 
name, it could not be assumed that it was delivered to the 
appellant.  There was no response, so there was no reason to 
believe the appellant received the letter in accordance with the 
Board's remand.  Consequently, in May 2009, the Board remanded 
the case to the AOJ so it could send the required notice to the 
appellant.  The required notice was sent in early May 2010 and a 
supplemental statement of the case was sent at the end of June 
2010.  In July 2010, the appellant responded that she did not 
have any additional evidence and wanted BVA to proceed with the 
adjudication of the appeal.  Since the required notice and 
adjudication have been provided, the Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The Veteran died in December 2002, at age 75.  The cause of 
death was glioblastoma.  

2.  The Veteran's fatal glioblastoma was not the result of 
disease or injury during service or manifest within the first 
post-service year.  

3.  There is no etiologic connection between the disabilities for 
which service connection had been granted, the post-operative 
residuals of the lumbar spine with neuropathy and a tender and 
painful post operative scar of the right iliac crest, and the 
fatal glioblastoma.  

4.  The service connected disabilities did not make the Veteran 
less able to resist the fatal glioblastoma or in any way hasten 
his death.  


CONCLUSION OF LAW

A service connected disability did not cause death or contribute 
substantially or materially to cause death.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002); 38 C.F.R. § 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A notice that fully complied with the requirements of the VCAA 
was sent to the claimant on May 4, 2010.  It explained the type 
of evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and what 
evidence the VA would attempt to obtain on her behalf.  It also 
provided notice regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, 
she was afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample time 
to respond.  This cured any notice defects before the AOJ 
readjudicated the case by way of a supplemental statement of the 
case issued on June 30, 2010.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  VA has complied with the notice requirements of 
VCAA and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The appellant has 
been afforded a hearing.  Significantly, neither the appellant 
nor her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Discussion

Service connection for the cause of the Veteran's death may be 
granted if a disability incurred in or aggravated by service 
caused death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  

In order to establish service connection for a disability, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The death certificate shows that the Veteran died at his 
residence in December 2002, at age 75.  The immediate cause of 
death was glioblastoma.  No other or contributing cause was 
listed.  There was no autopsy.  

At the time of his death, service-connection had been established 
for the post-operative residuals of the lumbar spine with 
neuropathy, rated as 60 percent disabling, and for a tender and 
painful post operative scar of the right iliac crest, rated as 10 
percent disabling.  The combined disability rating was 60 
percent.  The Veteran was found to be totally disabled, for 
compensation purposes, due to individual unemployability from 
June 2001.  

The service treatment records show the Veteran had an episode of 
nausea and emesis after meals for a period of one week.  Bowel 
movements were regular.  He reported a raw feeling in the based 
of the stomach.  There were no abdominal findings.   A pink 
mixture was prescribed.  In May 1947, he strained his back and 
the prescription was for liniment and hot showers.  Eczema was 
found and treated in June 1947.  

The Veteran was first examined by VA in April 1948, complaints 
and findings were limited to his back.  

A malignant tumor of the brain may be presumed to have been 
incurred during active military service if it is manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In this case, there is no competent 
evidence that the fatal glioblastoma was manifested to any degree 
during the first post service year.  

A detailed VA examination was done in April 1951.  
Gastrointestinal findings were normal.  The only neurologic 
deficit was a diminished Achilles tendon reflex, associated with 
the back disability.   

In May 1951, the Veteran was hospitalized at a VA facility for 
treatment of his back.  On one occasion, during physical therapy, 
he "blacked out" for a period of one or two minutes during 
which time he could not move his musculature, which was spastic, 
but he could hear people around him talking.  A neuropsychiatrist 
saw him and stated that the episodes were certainly suggestive of 
petit mal epilepsy.  Diagnoses in June 1951 were herniated 
intervertebral disc and petit mal epilepsy.  An 
electroencephalogram was done and was interpreted as showing no 
evidence of petit mal epilepsy.  When the Veteran was release 
from the hospital, in July 1951, the only diagnosis was of a 
herniated vertebral disc.  

In a statement dated in August 1951, the Veteran provided details 
of his back injuries in service.  He did not report any 
gastrointestinal disturbances or neurologic problems, such as 
epileptic episodes.  

The Veteran was re-hospitalized by VA, from September to November 
1951, for persistent right sciatic radiculitis.  On admission, a 
general examination was done and it showed only limitation of 
straight leg raising.  The Veteran was surgically treated for 
left sciatic neuritis secondary to nerve root pressure, right, 
due to a generally enlarged nerve root at the 5th lumbar 
vertebra.  There was no report of any more epileptic episodes or 
of any neurologic abnormalities involving the head.  

On his December 1952 VA examination, the Veteran presented back 
complaints.  A very detailed examination resulted in a diagnosis 
of sciatic neuritis on the right.  The neurologic findings 
pertaining to the head and upper body were normal.  There were no 
sensory changes.  Pupils were slightly unequal but were round and 
reacted to light and accommodation.  There was no nystagmus.  The 
tongue protruded in the midline.  There was no weakness of the 
forehead, cheek or jaw muscles.  There were no sensory changes 
about the face.  Upper extremity reflexes were normal.  There was 
no limitation of motion or muscle atrophy in the upper or lower 
extremities.  

On the February 1953 VA examination, the Veteran's complaints and 
abnormal findings were limited his back with neuritis in the 
lower extremities.  

In October and November 1953, the Veteran was hospitalized and 
provided physiotherapy for his back and lower extremity pain.  
General examination on admission included normal head and 
gastrointestinal findings.  

A VA neuropsychiatric examination was provided in February 1956.  
The examiner reported that the neurological examination did not 
indicate any organic disease of the central or peripheral nervous 
system.  The Veteran complained that the lower part of his back 
and between his shoulders and the motion of the machines he used 
caused him to have headaches, for which he took a lot of aspirin.  
The examiner found the complaint that the service-connected back 
disorder caused headaches to be absurd and restated that the 
Veteran was essentially negative neurologically.  The general 
medical examination did not disclose any pertinent abnormality.  
Vision was 20/20 bilaterally.  There were no digestive 
complaints.  Diagnoses were of fixation of the lumbar spine, 
right sciatic neuritis, and a sensitive scar.  

There were further VA hospitalizations for back complaints in 
March 1956 and from October to November 1956.  

There was another VA neuropsychiatric examination in February 
1958.  Neurological examination revealed normal functioning of 
the cranial nerves.  The Veteran was able to heel, toe, and 
tandem walk without difficulty.  The Romberg test was negative.  
Position, vibratory sense, and sterognosis were all within normal 
limits.  Superficial reflexes were normally active and equal 
bilaterally.  Deep tendon reflexes were normal in the upper 
extremities.  Testing of the lower extremities led to a diagnosis 
of sciatic nerve neuropathy, right, post-operative.  

In a letter dated in March 1976, J. B. J., M.D., reported that 
the Veteran was first seen in March 1976.   Degenerative disc 
disease at various levels was reported.  

On VA examination, in May 1976, the Veteran appeared to be 
generally in good health.  Examination resulted in diagnoses of 
post operative, lumbar fusion, symptomatic with symptoms 
compatible with recurrent right nerve root compression (sciatic 
neuritis) but only minimal neuropathy found in the right lower 
extremity.  A postoperative scar on the right iliac crest was 
also diagnosed.   

In November 1976, the Veteran was seen at a private hospital.  In 
addition to his back complaints, he reported that in the past 2 
years, he had episodes of severe headaches, which lasted for many 
hours and were characterized by periods in which he was 
uncharacteristically abusive to his wife.  He had very little 
memory for these episodes.  Neurologic examination revealed his 
cranial nerves to be intact.  Motor examination disclosed a 
slight downward drift of the outstretched right arm and some 
weakness of all muscles on the right side of the body as compared 
to the left.  There was no evidence of cerebellar or 
extrapyramidal disease.  Sensory examination revealed a 
subjective diminution of all sensory modalities on the right side 
of the body.  Steregonosis and draft esthesia were also absent.  
There was right sided extinction to simultaneous stimuli.  
Reading and calculating were intact and there was no real right 
to left confusion.  Gait was normal.  The Romberg test was 
negative.  Muscle stretch reflexes were symmetrical..  The 
Veteran was admitted and further tests were done.  An 
electrocardiogram had abnormal findings.  A computerized axial 
tomogram of the head was within normal limits.  An 
electroencephalogram was also normal.  It was concluded that 
there was no clear cut etiology for the Veteran's neurological 
findings and episodes of abnormal behavior.  He was started on 
Dilantin in hopes that his difficulty represented some form of 
seizure activity.  

Subsequent records show repeated private hospitalizations for 
back symptoms in 1977, 1978, 1979, and 1982.  There were VA 
examinations in September 1983 and November 1989.  

The Veteran back surgery at a private hospital in October 1989.  
His private surgeon, B. L. P., M.D., followed the Veteran from 
that time.  

There were further VA examinations in September 1991 and November 
1993.  

The Veteran claimed a higher evaluation and VA clinical notes 
from August 2000 to August 2001 were added to the record, along 
with the report of an examination done for VA in August 2001.  
Dr. B. L. P. provided copies of reports dated in January 1998, 
May 2000, and May 2001.  

Following the Veteran's death additional records were obtained.  
These include VA clinical records from January 2002 to October 
2002.  There were gastrointestinal complaints in May 2002.  It 
was felt that the one episode of vomiting could be due to 
gastritis from not eating in the morning.  There was also a 
complaint of dizziness, mainly on sudden changes in posture.  He 
had that for 6 or 7 years.  It was noted that the Veteran was a 
diabetic who had not been compliant with his diet.   Also, an 
inner ear disturbance was suspected and an audiology examination 
was provided in June 2002.  It did not disclose any cause for the 
dizziness.  

In August 2002, the Veteran was admitted to a private hospital 
with a right occipital brain tumor.  He had noted headaches, as 
well as recent dizziness and unsteadiness, a loss of visual 
acuity, and a change in temperament.  Dr. B. L. P. performed a 
right occipital craniotomy with debulking of the tumor.  
Pathology study showed the tumor to be a glioblastoma.  Surgery 
was followed by radiation treatment for 3 weeks.  Dr. B. L. P. 
last saw the Veteran in September 2002.  He had completed 3 weeks 
of radiation therapy.  His incision looked real good and he was 
fine.  The doctor discussed the history of glioblastoma with him 
and his wife.  No follow-up was scheduled.  

In June 2007, the appellant and her daughter appeared for a 
hearing before this Veterans Law Judge and gave sworn testimony.  
There was testimony to the effect that they had been told the 
tumor was present for 6 to 9 months before the August 2002 
surgery.  The Veteran had been seen by VA during that time frame 
with symptoms of headaches and gastrointestinal disturbance.  It 
was averred that the VA doctors should have identified and 
treated the tumor when the Veteran sought help in the spring of 
2002.  

Conclusion

As noted above, the widow's claim based on negligence by VA 
doctors must be adjudicated by the agency of original 
jurisdiction in the first instance.  

The only claim that has been developed for Board consideration at 
this time is the claim for service connection for the cause of 
the Veteran's death.  To establish entitlement on that basis, the 
evidence must show that a service-connected disability caused or 
contributed to cause the Veteran's death.  In this case, the 
evidence shows that the Veteran was examined by VA and private 
physicians on many occasions during the years since he finished 
his active service.  At no time did any of his treating doctors 
indicate that he had a brain tumor as the result of his active 
service or as the result of his service-connected disabilities.  
Similarly, there is no competent medical evidence that the 
service-connected disabilities or their treatment contributed in 
any way to weaken the Veteran or hasten his demise.  While VA has 
a duty to assist in the development of claims, it ultimately 
remains the responsibility of the claimant to present and support 
her claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
the complete absence of any competent medical evidence that the 
service-connected back disability and scar caused or contributed 
to the fatal brain tumor, or interfered with its treatment, or 
weakened his ability to resist the tumor, or in any way 
contributed to bring about his death, the claim for service 
connection for the cause of the Veteran's death must be denied.  




ORDER

Service-connection for the cause of the Veteran's death is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


